IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,619


EX PARTE JOHN ANTHONY SALAZAR, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F04-00188-S IN THE 282ND DISTRICT COURT

FROM DALLAS COUNTY



 Per curiam.
 
O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of sexual assault
and sentenced to life imprisonment.  The Fifth Court of Appeals affirmed his conviction. Salazar
v. State, No. 05-05-1455-CR (Tex. App.-Dallas, November 14, 2006). 
	Applicant contends, inter alia, that his trial counsel rendered ineffective assistance by failing
to preserve error and that the prosecution failed to disclose evidence favorable to the defense.  
	The trial court originally recommended granting relief, but this Court remanded the
application for further findings.  The trial court has now determined that the evidence withheld from
the defense was material and that had the evidence been turned over, there is a reasonable probability
that the outcome of the trial would have been different.  Based on those findings, the trial court again
recommends that this Court grant relief.  
	Relief is granted.  The judgment in Cause No. F04-00188-S in the 282nd Judicial District
Court of Dallas County is set aside, and Applicant is remanded to the Dallas County Sheriff to
answer the charge against him.  The trial court shall issue any necessary bench warrant within 10
days after the mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: September 14, 2011
Do Not Publish